DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-3, 11-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (US 2015/0277571) in view of Park (US 2015/0288795).

	As to claim 1, Landau teaches a screenshot capturing method, applied to an electronic device comprising a touch screen, the method comprising: 
obtaining a duration of a pressing operation acting on the touch screen in response to detecting the pressing operation ([0026] If it is determined that the gesture has dwelled on the touchscreen display for a predetermined amount of time at 102), wherein the pressing operation is an operation in which multiple fingers of a user press the touch screen and multiple touch points are formed by the multiple fingers on the touch screen ([0025] multi-point user gesture detected via the touchscreen display); 
in response to determining the duration reaches a preset duration, determining a page currently displayed on the touch screen as a specified page, and displaying a selection box on the touch screen based on one of the touch points of the pressing operation ([0026] If it is determined that the gesture has dwelled on the touchscreen display for a predetermined amount of time at 102, the gesture is interpreted as a user instruction to select the region on the screen display. Hence, an on-screen mask (or capture mask) bordering the selected region is rendered on the touchscreen display based on the touch locations of the gesture); 
obtaining a sliding operation acting on the touch screen, wherein the sliding operation and the pressing operation are successive operations ([0028]  a selected region can be altered…For example, a drag gesture applied on the mask…the mask will change size and location responsive to movements in the touch locations).
entering a screenshot mode based on a positional relationship between an end point of the sliding operation and the specified page, in response to determining the sliding operation ends ([0029] At 104, responsive to an occurrence of a predetermined event, the digital content being displayed within the mask is provided to a manipulation operation… the predetermined event is a dwell of the gesture for a predetermined threshold of time; [0030] manipulation operation includes… a screenshot on the selected portion of the screen display); and
 taking, as a screenshot image, at least one image in an area selected by the selection box when the sliding operation ends ([0029] At 104, responsive to an occurrence of a predetermined event, the digital content being displayed within the mask is provided to a manipulation operation… the predetermined event is a dwell of the gesture for a predetermined threshold of time; [0030] manipulation operation includes… a screenshot on the selected portion of the screen display), wherein the sliding side of the selection box that moves with the sliding operation is located at the end point of the sliding operation when the sliding operation ends ([0028]  a selected region can be altered…For example, a drag gesture applied on the mask…the mask will change size and location responsive to movements in the touch locations).

Landau does not teach the slide operation is performed by the multiple fingers sliding on the touch screen, and a starting point of the sliding operation corresponds to the one of the touch points of the pressing operation;
 controlling one side of the selection box to move with the sliding operation, and controlling a position of an opposite side of the selection box to remain unchanged.
However, Park teaches the slide operation is performed by the multiple fingers sliding on the touch screen, and a starting point of the sliding operation corresponds to the one of the touch points of the pressing operation ([0383] if touches applied to the first point 610b and the second point 610a are simultaneously sensed, the controller 180 sets at least part of screen information 300 output to the first region 261 as a capturing region (refer to oblique part of FIG. 17(b)). The controller 180 may determine a position, a size, an area, etc. of the capturing region, based on a position of at least one of the first point 610b and the second point 610a, and a progressed degree of touches starting from the first point 610b and the second point 610a.);
 controlling one side of the selection box to move with the sliding operation, and controlling a position of an opposite side of the selection box to remain unchanged ([0383], fig. 17).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the disclosure as taught by Park in order to improve screen capturing of a display device ([0383]). 
As to claim 2, Landau in view of Park teaches the method, wherein the operation of entering a screenshot mode based on a positional relationship between an end point of the sliding operation and the specified page, comprises: entering an area screenshot mode, in response to determining the positional relationship is that the end point is within a specified area, wherein the specified area is defined between a top and a bottom of the specified page (Landau: [0028]  a selected region can be altered…For example, a drag gesture applied on the mask…the mask will change size and location responsive to movements in the touch locations , [0029] At 104, responsive to an occurrence of a predetermined event, the digital content being displayed within the mask is provided to a manipulation operation… the predetermined event is a dwell of the gesture for a predetermined threshold of time; [0030] manipulation operation includes… a screenshot on the selected portion of the screen display).

As to claim 3, Landau in view of Park teaches the method, wherein the operation of taking, as a screenshot image, at least one image in an area selected by the selection box when the sliding operation ends, comprises: taking, from the specified page, an image in the area selected by the selection box when the sliding operation ends (Landau: [0029] At 104, responsive to an occurrence of a predetermined event, the digital content being displayed within the mask is provided to a manipulation operation… the predetermined event is a dwell of the gesture for a predetermined threshold of time; [0030] manipulation operation includes… a screenshot on the selected portion of the screen display); and determining, as the screenshot image, the image taken in the area selected by the selection box (Landau: [0029]).


As to claim 11, Landau in view of Park teaches the method, wherein the selection box is a rectangular box, both the sliding side and its opposite side of the selection box are consistent with a width of the page, and the sliding side of the selection box is a side of the selection box near a bottom or a top of the touch screen (Park: see fig. 17 which shows a rectangular box with a width of the page and the sliding side of the selection box at the bottom of the screen).

As to claim 12, Landau in view of Park teaches the method, wherein the operation of taking, as a screenshot image, at least one image in an area selected by the selection box when the sliding operation ends, comprises: obtaining a modification instruction of the selection box area input by a user (Landau: [0028]  a selected region can be altered…For example, a drag gesture applied on the mask…the mask will change size and location responsive to movements in the touch locations); modifying a size of the selection box according to the modification instruction of the selection box area (Landau: [0028]); and taking, as the screenshot image, the at least one image in the area selected by the modified selection box when the sliding operation ends (Landau: [0029] At 104, responsive to an occurrence of a predetermined event, the digital content being displayed within the mask is provided to a manipulation operation… the predetermined event is a dwell of the gesture for a predetermined threshold of time; [0030] manipulation operation includes… a screenshot on the selected portion of the screen display).

As to claim 15, Landau in view of Park teaches the method, wherein an inner part of the selection box is not masked, and an outer part of the selection box is masked (Landau: [0024]  An on-screen mask is rendered on the touchscreen display to indicate the boundaries of the selected region).

As to claim 16, Landau in view of Park teaches the method, wherein after the taking, as a screenshot image, at least one image in an area selected by the selection box when the sliding operation ends, the method further comprises: performing one of a sending operation, a cancelling operation, an editing operation and a saving operation on the screenshot image (Landau: [0050] The application software 607 also includes a photo editing program 620 configured to edit a selected portion of an image, [0041] If the gesture continues to dwell on the touchscreen 302 for another certain amount of time, a screenshot on the graphic image 310A is automatically capture only of image 310A, stored in memory, [0032]).


As to claim 17, Landau in view of Park teaches the method, wherein the operation of determining a page currently displayed on the touch screen as a specified page in response to determining the duration reaches a preset duration, comprises: reducing a size of the page currently displayed on the touch screen (Landau: [0028]  a selected region can be altered…For example, a drag gesture applied on the mask…the mask will change size and location responsive to movements in the touch locations) and displaying the reduced page in response to determining the duration reaches the preset duration, wherein the reduced page is the specified page currently displayed (Landau: [0026] If it is determined that the gesture has dwelled on the touchscreen display for a predetermined amount of time at 102, the gesture is interpreted as a user instruction to select the region on the screen display. Hence, an on-screen mask (or capture mask) bordering the selected region is rendered on the touchscreen display based on the touch locations of the gesture).

As to claim 20, Landau teaches a non-transitory computer-readable medium, storing program codes, wherein the program codes are invoked by a processor to execute a screenshot capturing method ([0011] In another embodiment of the present disclosure, a non-transitory computer-readable storage medium embodies instructions that, when executed by a processing device, cause the processing device to perform a method of capturing an image of a touch display), the method comprising: 
obtaining a duration of a pressing operation acting on a touch screen in response to detecting the pressing operation ([0026] If it is determined that the gesture has dwelled on the touchscreen display for a predetermined amount of time at 102), wherein the pressing operation is an operation in which multiple fingers of a user press the touch screen and multiple touch points are formed by the multiple fingers on the touch screen ([0025] multi-point user gesture detected via the touchscreen display);
in response to determining the duration reaches a preset duration, determining a page currently displayed on the touch screen as a specified page, and displaying a selection box on the touch screen at a first position point ([0026] If it is determined that the gesture has dwelled on the touchscreen display for a predetermined amount of time at 102, the gesture is interpreted as a user instruction to select the region on the screen display. Hence, an on-screen mask (or capture mask) bordering the selected region is rendered on the touchscreen display based on the touch locations of the gesture);
obtaining a sliding operation acting on the touch screen, wherein the sliding operation and the pressing operation are successive operations ([0028]  a selected region can be altered…For example, a drag gesture applied on the mask…the mask will change size and location responsive to movements in the touch locations), 
 in response to determining the sliding operation ends, entering an area screenshot mode or a long screenshot mode based on a positional relationship between an end point of the sliding operation and the specified page ([0029] At 104, responsive to an occurrence of a predetermined event, the digital content being displayed within the mask is provided to a manipulation operation… the predetermined event is a dwell of the gesture for a predetermined threshold of time; [0030] manipulation operation includes… a screenshot on the selected portion of the screen display), and taking, as a screenshot image, at least one image in an area selected by the selection box ([0029] At 104, responsive to an occurrence of a predetermined event, the digital content being displayed within the mask is provided to a manipulation operation… the predetermined event is a dwell of the gesture for a predetermined threshold of time; [0030] manipulation operation includes… a screenshot on the selected portion of the screen display).
 Landau does not teach a starting point of the sliding operation corresponds to the one of the touch points of the pressing operation.
However, Park teaches a starting point of the sliding operation corresponds to the one of the touch points of the pressing operation ([0383] if touches applied to the first point 610b and the second point 610a are simultaneously sensed, the controller 180 sets at least part of screen information 300 output to the first region 261 as a capturing region (refer to oblique part of FIG. 17(b)). The controller 180 may determine a position, a size, an area, etc. of the capturing region, based on a position of at least one of the first point 610b and the second point 610a, and a progressed degree of touches starting from the first point 610b and the second point 610a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Landau, a starting point of the sliding operation corresponds to the one of the touch points of the pressing operation, as suggested by Park in order to improve screen capturing of a display device ([0383]). 

Allowable Subject Matter
3.	Claims 4-10, 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An electronic device, comprising: one or more processors; a memory; a touch screen; and one or more application programs, wherein the one or more application programs are stored in the memory and configured to be executed by the one or more processors, and the one or more application program is configured to execute a screenshot capturing method, wherein the method comprises: obtaining a duration of a pressing operation acting on the touch screen in response to detecting the pressing operation, wherein the pressing operation being an operation in which multiple fingers of a user press the touch screen and multiple touch points are formed by the multiple fingers on the touch screen; in response to determining the duration reaches a preset duration, determining a page currently displayed on the touch screen as a specified page, and displaying a selection box on the touch screen based on one of the touch points of the pressing operation; obtaining a sliding operation acting on the touch screen, wherein the sliding operation and the pressing operation are successive operations, the slide operation is performed by the multiple fingers sliding on the touch screen, and a starting point of the sliding operation corresponds to the one of the touch points of the pressing operation; 31220220(US6295) controlling one side of the selection box to move as the multiple touch points of the sliding operation move on the touch screen, and controlling a position of an opposite side of the selection box to remain unchanged; entering an area screenshot mode to select a partial area of the specified page to capture a screenshot image based on the selected partial area, in response to determining an end point of the sliding operation is within the specified area, wherein the specified area is defined between a top and a bottom of the specified page; and entering a long screenshot mode to capture contents of more than one pages and generate a screenshot image based on the captured contents, in response to determining the end point is outside the specified area” in combination with the other claimed limitations set forth in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628       

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628